PROVOSTY, J.
Dora Murff, one of the accused herein, was indicted for murder and convicted of manslaughter and sentenced. On appeal to this court the judgment was affirmed. The case was then carried, on writ of error, to the Supreme Court of the United States (238 U. S. -, 36 Sup. Ct. -, 60 L. Ed. -), where it is now pending. ' She applies to this court for bail, alleging that by her conviction for manslaughter she was acquitted of murder, that manslaughter is bailable, that she is in jail, and that the writ of error will not be passed on before two years.
This court, having only appellate jurisdiction (Const, art. S5), cannot entertain the application, as the .acting upon it would involve the exercise of original jurisdiction.
The application is therefore denied, at the cost of applicant.